      Case 1:03-md-01570-GBD-SN Document 4387 Filed 01/28/19 Page 1 of 2




                 MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                         In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

   Plaintiffs’ Executive Committee for Personal                  Plaintiffs’ Executive Committee for
              Injury and Death Claims                                    Commercial Claims
 Ronald L. Motley, (1944-2013)                             Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
 MOTLEY RICE LLC                                           COZEN O’CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                  J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                  COZEN O’CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC



                                                      VIA ECF

January 28, 2019

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

        RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)

Dear Judge Netburn:

        The PECs file this letter motion to supplement their pending request for oral argument of
Plaintiffs’ motion to compel (ECF 4341) to provide for oral argument - at the same time as the
motion to compel - of Saudi Arabia’s related letter motion-application to seal and redact judicial
documents filed regarding that motion to compel (ECF 4304). Briefing of Saudi Arabia’s letter
motion was completed this past Friday. (ECF 4373, 4385).

        Plaintiffs believe that it would assist the Court and the parties to hold oral argument of
the Plaintiffs’ motion to compel and Saudi Arabia’s letter motion to seal and redact judicial
documents at one time, as the same documents will be addressed on both motions.

        Prior to sending this letter, the PECs contacted Michael Kellogg, Esq., counsel for Saudi
Arabia and were informed that Saudi Arabia has no objection to Plaintiffs’ request, provided that
there is no discussion in open court of the contents of materials that are under seal.
       Case 1:03-md-01570-GBD-SN Document 4387 Filed 01/28/19 Page 2 of 2



The Honorable Sarah Netburn
January 28, 2019
Page 2


 Respectfully submitted,

  COZEN O’CONNOR                         MOTLEY RICE

   /s/ Sean P. Carter, Esquire            /s/ Robert T. Haefele, Esquire
  Sean P. Carter, Esquire                Robert T. Haefele, Esquire
  1650 Market Street, Suite 2800         28 Bridgeside Boulevard
  Philadelphia, PA 19103                 Mt. Pleasant, SC 29464

  MDL 1570 Plaintiffs’ Exec. Committee   MDL 1570 Plaintiffs’ Exec. Committee
  for Commercial Claims                  for Personal Injury and Death Claims


  KREINDLER & KREINDLER

   /s/ Steven R. Pounian, Esquire
  Steven R. Pounian, Esquire
  Andrew J. Maloney, Esquire
  750 Third Avenue, 32nd Floor
  New York, NY 10017

  MDL 1570 Plaintiffs’ Exec. Committee
  for Personal Injury and Death Claims

 cc:    All Counsel via ECF
